DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed June 6, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Interpretation

The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) “A consisting essentially of’ claim occupies a middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising’ format.” PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours  & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) MPEP 2111.03 Here there is no indication in either the claims or specification as to what such ingredients might be. Even if the claims were interpreted as closed, the requirement of the oleic acid and linoleic acid each having “at least 90% purity” allows for the presence of up to 20% of additional, unspecified ingredients in the final composition.

Claim Rejections - 35 USC § 112 – Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 – 11, 14, 17 and 22 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 25, 2022.
Applicants traverse this rejection on the grounds that the Examiner took issue with the phrase “adipose mimics” not being fully supported. Claim 9 has been amended to recite “adipose tissue mimic” to clarify the scope and it is clearly set forth in the specification that the function of these adipose tissue mimic composition is to recapitulate certain MRI imaging properties of the adipose tissue and not other properties of this complex material. By recapitulating the T1, T2 or susceptibility properties of human adipose tissue, the adipose tissue mimic composition provides a means to calibrate MRI machines for effective imaging of adipose tissues or suppression of adipose tissue artifacts as described in the cited paragraphs from the specification. The written description need only support the genus of compositions recited in the claims and need not recapitulate all the complex properties as seems to be suggested by the Examiner.
These arguments are unpersuasive. The claims were not rejected as containing new matter that was not present in the application as originally filed. Rather, as stated in the February 22, 2022 Office Action, possession of a representative number of compositions within the claimed genus that possess the requisite property of mimicking adipose tissue was not demonstrated in the application as originally filed. The other components of adipose tissue that are not fatty acids also generate MRI signals as they also contain, for example, C-H bonds that will be observable using MRI. The claims are not limited to mimics of human adipose tissue. Even in humans, the composition of adipose tissue both in the terms of the type and amounts of fatty acids but also that amount and type of other components could vary within an individual (e.g., adipose tissue in the cheek versus the abdomen) and in the same location of different individuals (e.g., the abdominal adipose tissue of a morbidly obese person versus that of a non-obese person). The statements do not indicate that the T1 and T2 values reported for the compositions in the specification as filed do in fact function as adipose tissue mimics and how such compositions do in fact constitute a representative number of species within the claimed genus has not been persuasively argued. Therefore, this written description rejection is maintained.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 11, 14, 17 and 22 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record in the Office Action mailed February 25, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that para 0007 states the function of these materials with para 0021 indicating that the mimic compositions are selected to mirror key aspects of the constituent chemistry of adipose tissue, especially with respect to the C-H bond configuration. The amendment of claim 9 to recite an “MRI adipose tissue mimic” emphasizes the intended function of the composition to serve as a reference standard for MRI imaging [sic] of adipose tissue.
These arguments are unpersuasive. The cited sections indicate that the material “consistently and accurately mimics the MRI-measurable properties” (¶ [0007] of the PGPub of the instant application) a tissue such as adipose tissue. Neither the claim amendments nor the arguments address the issue raised of it not being clear how close the MRI properties of the material must be in order for it to be considered a tissue mimic. That the material being mimicked is comprised of the major constituent of the material to be mimicked but that also contains materials such a proteins that will also generate MRI signals has not be sufficiently addressed to render the metes and bounds of the instant claims clear and the dependent claims still fall therewith.

Claims 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9, from which claim 17 depends, requires a composition consisting essentially of linoleic acid of at least 90% purity and oleic acid of at least 90% purity. Claim 17 recites that “the adipose mimic composition is 9-10% linoleic acid” (emphasis added). “Is” is not a transitional word that has a singular accepted interpretation like “comprising” and “consisting essential of” and can be either open or closed language. The use of “is” renders the claim unclear as it could appear that applicants are completely specifying the composition as additional language from the previous version of claim 17 that required 80-90% oleic acid has also been cancelled from the claim. But such an interpretation does not make sense in light of the required presence of an additional ingredient in claim 9 (the now cancelled oleic acid although it could be this claim is an improper dependent claim that broadens the scope of the claimed subject matter) and an amount that adds up to less than 100%. If amended claim 17 is meant to only specify the amount of linoleic acid present in the composition, alternative wording making it clear that the limitation of claim 17 is only further specifying the amount of an already required ingredient in the composition, alternative wording should be used.
Claim 22 depends from claim 17 and uses similar claim construction with a single value instead of range but otherwise identical wording that is also indefinite for the reasons discussed above.
Please clarify.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 – 11, 14, 17 and 22 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 25, 2022 and those set forth herein. 
Applicants traverse this rejection on the grounds that composition recited in claim 9 that comprises 80-95% oleic acid with linoleic acid presented in a narrow range of percentages, which changes the MRI properties of the oleic acid. The engineered blends of the invention transform the claimed constituents into a product having a different physical property and placement of the material in a container with magnetic susceptibility transforms the claimed calibration objects into articles having the specific utility in the calibration of MRI machines. The claim does not encompass naturally occurring linoleic or oleic acid, which are constituents found in plants and do not occur naturally in purified form, which will have measurably different characteristics than the naturally occurring forms.
These arguments are unpersuasive. Note that claim 9 contains no limitations on the amount of each fatty acid, just the purity of the ingredients used in preparation of the claimed compositions. As discussed in greater detail above, the claims are not closed to the presence of additional ingredients as the materials need not be 100% pure and “consisting essentially of” is being construed as equivalent to “comprising”. The product of nature exception for determining patent eligibility includes both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Purification of a naturally occurring material or requiring percentages of certain ingredients that may not be present in nature will generally not result in a product with markedly different characteristics to render the claimed compositions as being directed to patent eligible subject matter. During the purification or dilution process, the chemical compounds themselves are unchanged. It is difficult to understand how a material that is intended to mimic a natural material can in fact be markedly different to result in patent eligibility while also being required to be sufficiently identical to that natural material that it acts as a mimic of that natural material. The arguments do not establish that the claimed products and markedly different and the rejection is maintained.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by Llor et al. (Clin Nutr, 2003) as evidenced by Orsavova et al. (Int J Mol Sci, 2015) and Suseno et al. (Orient J Chem, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 25, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that olive oil contains 16% linoleic acid, 66% oleic acid and 16% other components and thus would not read on the composition recited in claim 9. The other lipids analyzed by Orsavova contain a large number of lipids and none just contain oleic and linoleic acid.
These arguments are unpersuasive. As discussed above, additional ingredients are not excluded from the presently claimed compositions by use of “consisting essentially of”. Even if completely closed language of “consisting of” was used, both the oleic acid and linoleic acid ingredients used can contain up to 10% impurities, with 10% impurities in each ingredient allowing for up to 20% “impurities” to be present in the final composition. The 16% of other fatty acids present in olive oil falls within the scope of the impurities in the oleic and linoleic acid components. Orsavova is not used to reject the claims but as an evidentiary reference to establish the fatty acid constituents and amounts of those fatty acids in the olive oil used in Llor et al.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9, 14, 17 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Llor et al. (Clin Nutr, 2003) as evidenced by Orsavova et al. (Int J Mol Sci, 2015) and Suseno et al. (Orient J Chem, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 25, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that Llor investigated the biological effects of fish oil, olive oil, linoleic acid and oleic acid on cultured colon cancer cell lines. It is unclear why one of skill in the art would be motivated to combine oleic acid and linoleic acid to arrive at the claimed compositions as the effects of oleic and linoleic acid were largely similar. Based on the results with olive oil and linoleic acid, one of skill might have been motivated to identify the non-oleic acid and non-linoleic acid components in olive oil that have the therapeutic effect of inducing apoptosis in HT29 cells. Since fish oil showed strong activity in both cell lines, one of skill in the art would have been reasonably motivated to identify the unknown non-linoleic and non-oleic acid components that mediate this effect, again dissuading the skilled practitioner from a formulation consisting essentially of linoleic acid and oleic acid as claimed. Even if there was a motivation to combine these two acids, there is no teaching or suggestion that a composition comprising 80-95% oleic acid and 5-20% linoleic acid would be desirable. The cited art of Orsavova does not teach any composition overlapping this range. There is no basis to conclude that the skilled artisan would be motivated to combine linoleic and oleic acid with a reasonable expectation of success in achieving any target biological effect. Even if there was such a motivation, the generalization by the Examiner of the fatty acid amount being a results effective parameter is unsupported as there is no articulation of why linoleic acid and oleic acid would be combined and how the proportions recited in claim 9 would be arrived at.
These arguments are unpersuasive. Claim 9 contains no limitations on the amounts of linoleic acid and oleic acid that are present, merely the purity level of the materials used to prepare the composition. The patentability of the claimed composition is evaluated based on the final product. While the purity of the starting materials used will alter the exact percentage of each ingredient in the final composition, there are no overall amounts required in claim 9. As discussed above, olive oil still falls within the scope of the instant claims. Claims 17 and 22 recite amounts for one ingredient (linoleic acid) but the composition is not closed to the presence of additional ingredients, even beyond what could be added as part of the “impurities” in the linoleic acid such that specifying the amount of linoleic acid does require 80-95% oleic acid in the claimed composition. Applicants arguments omit the varying effects observed on cell differentiation reported by Llor et al. While some of the biological effects of fish oil, olive oil, linoleic acid and oleic acid were similar, they were not identical and there was more variability in some parameters observed such as cell differentiation rather than apoptosis. Given the different effects of the various materials tested with olive oil and fish oil both comprise oleic acid and linoleic albeit in the different amounts with different additional components and the different effects seen with the individual acids results in the amounts of linoleic and oleic acid being a results effective parameter. The prior art need not explicitly identify a parameter as such in order for it be obvious to optimize such a variable. A range need not be disclosed in just a single prior art reference (see MPEP 2144.05(I)) and the amounts of the constituent fatty acids in the materials tested, as evidenced by Orsavova et al. and Suseno et al. are sufficient to render the percent of linoleic acid required by claims 17 and 22 obvious as there is no evidence of record as to the criticality of the claimed amounts. That the data might also motivate other investigations, such as the effects of fatty acids that are only present in one oil but not the other, does not mean that there is no motivation to prepare compositions containing both oleic acid and linoleic acid.

Claim(s) 10 and 11 were rejected under 35 U.S.C. 103 as being unpatentable over Llor et al. further in view of Bi et al. (J Agr Food chem, 2013). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed February 25, 2022 and those set forth herein.
Applicants traverse this rejection on the grounds that variable levels of plasticizer with polycarbonate bottles having higher levels than non-polycarbonate bottles. The use of substantially pure components is preferred for MRI mimic adipose compositions to maintain consistent MRI properties as taught in the specification. The teachings of Bi would dissuade one of skill in art from the selection of polycarbonate bottles.
These arguments are unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular levels of plasticizers in the final composition or consistency in the MRI properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed above, the compositions are not closed to the presence of other ingredients such as plasticizers and there is no evidence that even if the levels observed over time render the material unsuitable for use as MRI calibration object with an MRI adipose tissue mimic composition.

Claim(s) 9 – 11, 14, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Llor et al. (Clin Nutr, 2003) as evidenced by Orsavova et al. (Int J Mol Sci, 2015) and Suseno et al. (Orient J Chem, 2014) and optionally further in view of Bi et al. (J Agr Food chem, 2013) further in view of Gunstone et al. (J Sci Fd Agric, 1976).
Please see the February 25, 2022 Office Action for a discussion of the teachings of Llor et al. and Bi et al.
The purity of the linoleic acid and oleic acid used in Llor et al. are not specified.
Gunstone et al. discloses that while many researchers purchase pure unsaturated fatty acids and esters, the costs of such materials can mean that researchers must prepare their own pure materials (p 675, ¶ 1). Procedures to obtain pure methyl oleate, lineolate or α-linolenate or the corresponding acids are set forth (p 675, ¶ 1). The acids or their esters are isolated at a purity level in excess of 99% by g.l.c. (p 677, last ¶). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use pure, such as the greater than 99% pure fatty acids disclosed by Gunstone et al., to carry out studies as in Llor et al. with compositions that comprise fatty acids including linoleic acid and oleic acid.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Gunstone et al. discloses that pure (e.g., 99%) fatty acids can be purchased or purified from other starting materials. Given the different effects of the various materials tested with olive oil and fish oil which both comprise oleic acid and linoleic acid, albeit in the different amounts with different additional components, one would be motivated to use pure linoleic acid and oleic acid to remove potentially confounding factors in the observed biological effects arising from other fatty acids that are removed during the purification process.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nissa M Westerberg/Primary Examiner, Art Unit 1618